

23,333,333 Shares
 
and
 
Warrants to Purchase 4,666,667 Shares
 
LEV PHARMACEUTICALS, INC.


Common Stock ($.01 per value)


PLACEMENT AGENT AGREEMENT
 


August 13, 2007


JEFFERIES & COMPANY, INC.
CIBC World Markets Corp.
Morgan Joseph & Co. Inc.
     c/o JEFFERIES & COMPANY, INC.
520 Madison Avenue
New York, New York 10022
 
 
Ladies and Gentlemen:
 
Introductory. Lev Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
proposes to issue and sell to the purchasers, pursuant to the terms and
conditions of this Placement Agent Agreement (this “Agreement”) and the
Subscription Agreements in the form of Exhibit A attached hereto (the
“Subscription Agreements”) entered into with the purchasers identified therein
(each a “Purchaser” and, collectively, the “Purchasers”), up to an aggregate of
23,333,333 units (the “Units”), each consisting of (i) one share (a “Share” and,
collectively, the “Shares”) of common stock, $0.01 par value per share (the
“Common Stock”) of the Company and (ii) one warrant in the form of Exhibit B
attached hereto (the “Warrant,” collectively, the “Warrants”) to purchase 0.2
shares of Common Stock. The aggregate of 4,666,667 shares of Common Stock
issuable upon the exercise of the Warrants are referred to herein as the
“Warrant Shares.” The Warrant Shares, together with the Shares and the Warrants,
are referred to herein as the “Securities.” The Company hereby confirms that
Jefferies & Company, Inc. (“Jefferies” or the “Representative”), CIBC World
Markets Corp. (“CIBC”) and Morgan Joseph & Co. Inc. (“Morgan Joseph”) acted as
Placement Agents (each of Jefferies, CIBC and Morgan Joseph, a “Placement Agent”
and, collectively, the “Placement Agents”) in accordance with the terms and
conditions hereof.
 
Section 1.   Agreement to Act as Placement Agents; Placement of Securities. On
the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement:
 
(a)  The Company has authorized and hereby acknowledges that the Placement
Agents have acted as its exclusive agents to solicit offers for the purchase of
all or part of the Units from the Company in connection with the proposed
offering of the Units (the “Offering”). Until the Closing Date (as defined in
Section 3 hereof), the Company shall not, without the prior written consent of
the Representative, solicit or accept offers to purchase Units, Common Stock or
Warrants otherwise than through the Placement Agents.
 

--------------------------------------------------------------------------------


(b)  The Company hereby acknowledges that the Placement Agents, as agents of the
Company, used their reasonable best efforts to solicit offers to purchase the
Units from the Company on the terms and subject to the conditions set forth in
the Prospectus (as defined below). The Placement Agents shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Units was solicited by the Placement Agents
and accepted by the Company, but the Placement Agents shall not, except as
otherwise provided in this Agreement, be obligated to disclose the identity of
any potential purchaser or have any liability to the Company in the event any
such purchase is not consummated for any reason. Under no circumstances will any
Placement Agent be obligated to underwrite or purchase any Units, Common Stock
or Warrants for its own account and, in soliciting purchases of Units, the
Placement Agents acted solely as the Company’s agents and not as principals.
Notwithstanding the foregoing and except as otherwise provided in this Section
1(b), it is understood and agreed that the Placement Agents (or their respective
affiliates) may, solely at their discretion and without any obligation to do so,
purchase Units as principals.
 
(c)  Subject to the provisions of this Section 1, offers for the purchase of
Units were solicited by the Placement Agents as agents for the Company at such
times and in such amounts as the Placement Agents deemed advisable. Each of the
Placement Agents communicated to the Company, orally or in writing, each
reasonable offer to purchase Units received by it as agent of the Company. The
Company shall have the sole right to accept offers to purchase the Units and may
reject any such offer, in whole or in part. Each of the Placement Agents has the
right, in its discretion reasonably exercised, without notice to the Company, to
reject any offer to purchase Units received by it, in whole or in part, and any
such rejection shall not be deemed a breach of this Agreement. 
 
(d)  The Units are being sold to the Purchasers at a price of $1.50 per Unit.
The purchases of the Units by the Purchasers shall be evidenced by the execution
of Subscription Agreements by each of the Purchasers and the Company.
 
(e)  As compensation for services rendered, on the Closing Date (as defined in
Section 4 hereof), the Company shall pay to the Placement Agents by wire
transfer of immediately available funds to an account or accounts designated by
the Representative, an aggregate amount equal to six and one-half percent (6.5%)
of the gross proceeds received by the Company from the sale of the Units on such
Closing Date; provided, however, that no fee shall be due on the first
$3,000,000 of Units sold in the Offering to the parties listed on Schedule B
annexed to a certain engagement letter by and between the Company and Jefferies,
dated August 3, 2007.
 
2

--------------------------------------------------------------------------------


(f)  No Units which the Company has agreed to sell pursuant to this Agreement
and the Subscription Agreements shall be deemed to have been purchased and paid
for, or sold by the Company, until such Units shall have been delivered to the
Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agents harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with Section 8 herein.
 
Section 2.   Representations and Warranties of the Company.
 
The Company hereby represents and warrants to each of the Placement Agents, as
of the date of this Agreement and as of the Closing Date (as hereinafter
defined), and covenants with each of the Placement Agents, as follows:
 
(a)  The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement on Form S-3 (File
No. 333-143196), and has prepared a base prospectus (the “Base Prospectus”) to
be used in connection with the public offering and sale of the Units. Such
registration statement, as amended, including the financial statements, exhibits
and schedules thereto, in the form in which it was declared effective by the
Commission under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the “Securities Act”),
including all documents incorporated or deemed to be incorporated by reference
therein and any information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B under the Securities Act or the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”), is called the “Registration
Statement.” Any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act is called the “Rule 462(b) Registration
Statement” and, from and after the date and time of filing of the Rule 462(b)
Registration Statement (if any) the term “Registration Statement” shall include
the Rule 462(b) Registration Statement. Such prospectus, in the form first used
by the Placement Agents to confirm sales of the Units or in the form first made
available to the Placement Agents by the Company to meet requests of purchasers
pursuant to Rule 173 under the Securities Act, is called the “Prospectus.” Any
preliminary prospectus supplement describing the Units and the offering thereof,
together with the Base Prospectus, is called the “Preliminary Prospectus,” and
the Preliminary Prospectus and any other preliminary prospectus supplement to
the Base Prospectus that describes the Units and the offering thereof and is
used prior to the filing of the Prospectus (as defined below), together with the
Base Prospectus, is called a “preliminary prospectus.” As used herein, the term
“Prospectus” shall mean the final prospectus supplement, dated August 13,
2007, to the Base Prospectus that describes the Units and the offering thereof
(the “Final Prospectus Supplement”), together with the Base Prospectus, in the
form first used by the Placement Agents to confirm sales of the Units or in the
form first made available to the Placement Agents by the Company to meet
requests of purchasers pursuant to Rule 173 under the Securities Act. As used
herein,“Applicable Time” is 5:00 p.m. (New York time) on August 13, 2007. As
used herein, “Time of Sale Prospectus” means the preliminary prospectus, as
amended or supplemented immediately prior to the Applicable Time, and each “road
show” (as defined in Rule 433 under the Securities Act), if any, related to the
offering of the Units contemplated hereby that is a “written communication” (as
defined in Rule 405 under the Securities Act) (each such road show, a “Road
Show”). As used herein, the terms “Registration Statement,”“Rule 462(b)
Registration Statement”, “Preliminary Prospectus”“preliminary prospectus,” “Base
Prospectus,” “Time of Sale Prospectus” and “Prospectus” shall include the
documents incorporated and deemed to be incorporated by reference therein. All
references in this Agreement to amendments or supplements to the Registration
Statement, the Rule 462(b) Registration Statement, the Preliminary Prospectus,
any preliminary prospectus, the Base Prospectus, the Time of Sale Prospectus or
the Prospectus shall be deemed to mean and include the filing of any document
under the Exchange Act which is or is deemed to be incorporated by reference in
the Registration Statement, the Rule 462(b) Registration Statement, the
Preliminary Prospectus, any preliminary prospectus, the Base Prospectus, the
Time of Sale Prospectus or the Prospectus, as the case may be. All references in
this Agreement to (i) the Registration Statement, the 462(b) Registration
Statement, any Preliminary Prospectus, a preliminary prospectus, the Base
Prospectus or the Prospectus, or any amendments or supplements to any of the
foregoing, shall include any copy thereof filed with the Commission pursuant to
its Electronic Data Gathering, Analysis and Retrieval System (“EDGAR”) and (ii)
the Prospectus shall be deemed to include the “electronic Prospectus” provided
for use in connection with the offering of the Units as contemplated by Section
3(l) of this Agreement. All references in this Agreement to financial statements
and schedules and other information which are “contained,” “included” or
“stated” in the Registration Statement, the Rule 462(b) Registration Statement,
the Preliminary Prospectus, any preliminary prospectus, the Base Prospectus, the
Time of Sale Prospectus or the Prospectus (and all other references of like
import) shall be deemed to mean and include all such financial statements and
schedules and other information which is or is deemed to be incorporated by
reference in the Registration Statement or the Prospectus, as the case may be;
and all references in this Agreement to amendments or supplements to the
Registration Statement, the Rule 462(b) Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, as the case may be, and all references in this
Agreement to amendments or supplements to the Registration Statement, the Rule
462(b) Registration Statement, the Preliminary Prospectus, any preliminary
prospectus, the Base Prospectus, the Time of Sale Prospectus or the Prospectus
shall be deemed to mean and include the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in the
Registration Statement, the Rule 462(b) Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, the Time of Sale
Prospectus or the Prospectus, as the case may be.
 
3

--------------------------------------------------------------------------------

(b)  Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied, to the
Commission’s satisfaction. with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the best knowledge of the Company, are contemplated or threatened by the
Commission. 
 
Each preliminary prospectus and the Prospectus when filed complied in all
material respects with the Securities Act and, if filed by electronic
transmission pursuant to EDGAR (except as may be permitted by Regulation S-T
under the Securities Act), was identical to the copy thereof delivered to the
Placement Agents for use in connection with the offer and sale of the Units.
Each of the Registration Statement, any Rule 462(b) Registration Statement and
any post-effective amendment thereto, at the time it became effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. As of the Applicable
Time, the Time of Sale Prospectus did not, and at the time of each sale of the
Shares and at the Closing Date (as defined in Section 3), the Time of Sale
Prospectus, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Prospectus, as amended or
supplemented, as of its date and at all subsequent times, did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the three immediately preceding sentences do not
apply to statements in or omissions from the Registration Statement, any
Rule 462(b) Registration Statement, or any post-effective amendment thereto, or
the Prospectus or the Time of Sale Prospectus, or any amendments or supplements
thereto, made in reliance upon and in conformity with information relating to
any Placement Agent furnished to the Company in writing by the Representative
expressly for use therein, it being understood and agreed that the only such
information furnished by the Placement Agents to the Company consists of the
information described in Section 8(b) below. There are no contracts or other
documents required to be described in the Time of Sale Prospectus or the
Prospectus or to be filed as exhibits to the Registration Statement which have
not been described or filed as required.
 
The Company has not prepared, used or referred to, and will not, without the
Representative’s prior consent, prepare, use or refer to, any free writing
prospectus.
 
4

--------------------------------------------------------------------------------


(c)  Offering Materials Furnished to Placement Agents. The Company has delivered
to the Representative a complete copy of the Registration Statement, each
amendment thereto and any Rule 462(b) Registration Statement and of each consent
and certificate of experts filed as a part thereof, and conformed copies of the
Registration Statement, each amendment thereto and any Rule 462(b) Registration
Statement (without exhibits) and preliminary prospectuses, the Time of Sale
Prospectus, the Prospectus, as amended or supplemented, in such quantities and
at such places as the Representative has reasonably requested for each of the
Placement Agents.
 
(d)  Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the Closing, any offering material
in connection with the offering and sale of the Units other than a preliminary
prospectus, the Time of Sale Prospectus, the Prospectus or the Registration
Statement.
 
(e)  Authorization of Agreements. Each of this Agreement the Subscription
Agreements and that certain Escrow Agreement, dated the date hereof (the “Escrow
Agreement”), between the Company and JPMorgan Chase Bank, N.A. has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof and thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
 
(f)  Authorization of the Securities. The Shares and Warrants to be issued and
sold to the Purchasers pursuant to this Agreement, and the Warrant Shares which
are issuable upon exercise of the Warrants, have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company pursuant to this Agreement or the Warrants, as the case may be, will
be validly issued, fully paid and nonassessable, and the issuance and sale of
the Securities is not subject to any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase any of the Securities.
 
(g)  No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement.
 
(h)  No Material Adverse Change. Except as otherwise disclosed in the Time of
Sale Prospectus, subsequent to the respective dates as of which information is
given in Time of Sale Prospectus: (i)  there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.
 
5

--------------------------------------------------------------------------------


(i)  Independent Accountants. Eisner LLP, who have expressed their opinion with
respect to the financial statements (which term as used in this Agreement
includes the related notes thereto) and supporting schedules filed with the
Commission as a part of the Registration Statement and included in the
Preliminary Prospectus, the Prospectus and Time of Sale Prospectus (each, an
“Applicable Prospectus” and collectively, the “Applicable Prospectuses”), are
(i) independent public or certified public accountants as required by the
Securities Act and the Exchange Act, (ii) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (the “PCAOB”) whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.
 
(j)  Preparation of the Financial Statements. The financial statements filed
with the Commission as a part of the Registration Statement and included in the
Preliminary Prospectus, the Time of Sale Prospectus and the Prospectus present
fairly the consolidated financial position of the Company and its subsidiaries
as of and at the dates indicated and the results of their operations and cash
flows for the periods specified. The supporting schedules included in the
Registration Statement present fairly the information required to be stated
therein. Such financial statements and supporting schedules have been prepared
in conformity with generally accepted accounting principles applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto. No other financial statements or supporting
schedules are required to be included in the Registration Statement or any
Applicable Prospectus. The financial data set forth in each Applicable
Prospectus fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement and each Applicable Prospectus. No person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the financial statements, supporting schedules or other
financial data filed with the Commission as a part of the Registration Statement
and included in any Applicable Prospectus.
 
6

--------------------------------------------------------------------------------


(k)  Company’s Accounting System. The Company and each of its subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There has not been and is no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and since
December 31, 2006, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting
except as disclosed in the Registration Statement and the Prospectus.
 
(l)  Incorporation and Good Standing of the Company and its Subsidiaries. Each
of the Company and its subsidiaries has been duly incorporated or organized, as
the case may be, and is validly existing as a corporation, partnership or
limited liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business as described in each Applicable Prospectus and, in the case
of the Company, to enter into and perform its obligations under this Agreement,
the Subscription Agreements, the Escrow Agreement and the Warrants. Each of the
Company and each subsidiary is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business
and is in good standing in the State of New York and each other jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business. All of the issued and
outstanding capital stock or other equity or ownership interests of each
subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim. The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than (i) the subsidiaries listed
in Exhibit 21 to the Registration Statement and (ii) such other entities omitted
from Exhibit 21 which, when such omitted entities are considered in the
aggregate as a single subsidiary, would not constitute a “significant
subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X. 
 
7

--------------------------------------------------------------------------------


(m)  Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in each Applicable
Prospectus under the caption “Capitalization” (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Time of
Sale Prospectus or upon the exercise of outstanding options or warrants
described in each Applicable Prospectus). The Units (including the Shares,
Warrants and Warrant Shares) conform in all material respects to the description
thereof contained in the Time of Sale Prospectus. All of the issued and
outstanding Shares have been duly authorized and validly issued, are fully paid
and nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding Shares was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in each Applicable
Prospectus. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
set forth in each Applicable Prospectus accurately and fairly presents the
information required to be shown with respect to such plans, arrangements,
options and rights.
 
(n)  Trading; Exchange Account Registration. The Shares trade publicly on the
OTC Bulletin Board under the symbol LEVP.OB.  The Shares are registered pursuant
to Section 12(g) of the Exchange Act and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Shares under the Exchange Act, nor has the Company received any notification
that the Commission is contemplating terminating such registration.
 
8

--------------------------------------------------------------------------------


(o)  Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, partnership agreement or operating
agreement or similar organizational document, as applicable, or is in default
(or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
subsidiaries ), or to which any of the property or assets of the Company or any
of its subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, result in a Material
Adverse Change. The Company’s execution, delivery and performance of this
Agreement, the Subscription Agreements and the Escrow Agreement, consummation of
the transactions contemplated hereby or thereby and by each Applicable
Prospectus and the issuance and sale of the Securities and compliance by the
Company with the terms and provisions of the Warrants (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws, partnership agreement or
operating agreement or similar organizational document of the Company or any
subsidiary, as applicable, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any subsidiary. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by each Applicable Prospectus, except such as have been
obtained or made by the Company and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and from the NASD.
For purposes of qualification under state securities, or “blue sky,” laws, the
Company has listed with the S&P Company Guide, which listing will be effective
on or before the Closing Date. 
 
(p)  No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings (including any proceeding before the United States
Food and Drug Administration of the U.S. Department of Health and Human Services
(“FDA”) or comparable federal, state, local or foreign governmental bodies)
pending or, to the best of the Company’s knowledge, threatened (i) against or
affecting the Company or any of its subsidiaries, (ii) which have as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries or (iii) relating to environmental or discrimination
matters, where in any such case (A) there is a reasonable possibility that such
action, suit or proceeding might be determined adversely to the Company, such
subsidiary or such officer or director, (B) any such action, suit or proceeding,
if so determined adversely, would reasonably be expected to result in a Material
Adverse Change or adversely affect the consummation of the transactions
contemplated by this Agreement and the Subscription Agreements or (C) any such
action, suit or proceeding is or would be material in the context of the sale of
Units. No material labor dispute with the employees of the Company or any of its
subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the best of the Company’s
knowledge, is threatened or imminent.
 
9

--------------------------------------------------------------------------------


(q)  Intellectual Property Rights. The Company and its subsidiaries own or
possess the right to use all patents, trademarks, trademark registrations,
service marks, service mark registrations, trade names, copyrights, licenses,
inventions, software, databases, know-how, Internet domain names, trade secrets
and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures, and other intellectual property
(collectively, “Intellectual Property”) necessary to carry on their respective
businesses as currently conducted, and as proposed to be conducted and described
in the Time of Sale Prospectus, and the Company is not aware of any claim to the
contrary or any challenge by any other person to the rights of the Company and
its subsidiaries with respect to the foregoing except for those that would not
reasonably be expected to have a Material Adverse Change. To the knowledge of
the Company, the Intellectual Property licenses described in the Registration
Statement and the Time of Sale Prospectus are valid, binding upon, and
enforceable by or against the parties thereto in accordance to its terms. To the
knowledge of the Company, the Company and each of its subsidiaries has complied
in all material respects with, and is not in breach nor has received any
asserted or threatened claim of breach of, any Intellectual Property license,
and the Company has no knowledge of any breach or anticipated breach by any
other person to any Intellectual Property license. The Company’s and each of its
subsidiaries’ businesses as now conducted and as proposed to be conducted do not
and will not, to the Company’s knowledge, infringe or conflict with any patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other Intellectual Property or franchise right of any person. To the Company’s
knowledge, no claim has been made against the Company or any of its subsidiaries
alleging the infringement by the Company or any of its subsidiaries of any
patent, trademark, service mark, trade name, copyright, trade secret, license in
or other intellectual property right or franchise right of any person which is
expected by the Company to have a material adverse effect on the the Company.
The Company and each of its subsidiaries has taken all reasonable steps to
protect, maintain and safeguard its rights in all Intellectual Property,
including the execution of appropriate nondisclosure and confidentiality
agreements. The consummation of the transactions contemplated by this Agreement
will not result in the loss or impairment of or payment of any additional
amounts with respect to, nor require the consent of any other person in respect
of, the Company’s or any of its subsidiaries’ right to own, use, or hold for use
any of the Intellectual Property as owned, used or held for use in the conduct
of the businesses as currently conducted. The Company and each of its
subsidiaries has at all times complied with all applicable laws relating to
privacy, data protection, and the collection and use of personal information
collected, used, or held for use by the Company and any of its subsidiaries in
the conduct of the Company’s and its subsidiaries businesses. To the Company’s
knowledge, no claims have been asserted or threatened against the Company or any
of its subsidiaries alleging a violation of any person’s privacy or personal
information or data rights and the consummation of the transactions contemplated
hereby will not breach or otherwise cause any violation of any law related to
privacy, data protection, or the collection and use of personal information
collected, used, or held for use by the Company or any of its subsidiaries in
the conduct of the Company’s or any of its subsidiaries’ businesses. The Company
and each of its subsidiaries take reasonable measures to ensure that such
information is protected against unauthorized access, use, modification, or
other misuse.
 
10

--------------------------------------------------------------------------------


(r)  All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses (including any certificates, authorizations
or permits required by the FDA or comparable federal, state, local or foreign
governmental bodies), and neither the Company nor any subsidiary has received,
or has any reason to believe that it will receive, any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, could result in a
Material Adverse Change.
 
(s)  Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, including, without limitation, the rules and
regulations of the FDA or comparable federal, state, local or foreign
governmental bodies, except where failure to be so in compliance would not
result in a Material Adverse Change. The studies, tests and preclinical or
clinical trials conducted by or on behalf of the Company that are described in
the Registration Statement and the Prospectus (the “Company Studies and Trials”)
were and, if still pending, are being, conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards; the descriptions
of the results of the Company Studies and Trials contained in the Registration
Statement and the Prospectus are accurate in all material respects; and the
Company has not received any notices or correspondence with the FDA or any
foreign, state or local governmental body exercising comparable authority
mandating the termination, suspension or material modification of any Company
Studies or Trials that termination, suspension or material modification would
reasonably be expected to have a Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


(t)  Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 2(a) above
(or elsewhere in any Applicable Prospectus), in each case free and clear of any
security interests, mortgages, liens, encumbrances, equities, adverse claims and
other defects, except such as do not materially and adversely affect the value
of such property and do not materially interfere with the use made or proposed
to be made of such property by the Company or such subsidiary. The real
property, improvements, equipment and personal property held under lease by the
Company or any subsidiary are held under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.
 
(u)  Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them. The
Company has made adequate charges, accruals and reserves in the applicable
financial statements referred to in Section 2(a) above in respect of all
federal, state and foreign income and franchise taxes for all periods as to
which the tax liability of the Company or any of its subsidiaries has not been
finally determined.
 
(v)  Company Not an “Investment Company.” The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and will not be, either after
receipt of payment for the Shares or after the application of the proceeds
therefrom as described under “Use of Proceeds” in each Applicable Prospectus, an
“investment company” within the meaning of Investment Company Act and will
conduct its business in a manner so that it will not become subject to the
Investment Company Act.
 
(w)  Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes and policies covering the Company and its subsidiaries for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it or any subsidiary will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has been denied any
insurance coverage which it has sought or for which it has applied.
 
12

--------------------------------------------------------------------------------


(x)  No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, any action designed to or that
might be reasonably expected to cause or result in stabilization or manipulation
of the price of the Shares or any other “reference security” (as defined in Rule
100 of Regulation M under the 1934 Act (“Regulation M”)) whether to facilitate
the sale or resale of the Shares or otherwise, and has taken no action which
would directly or indirectly violate Regulation M.
 
(y)  Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in each Applicable Prospectus which
have not been described as required.
 
(y)    S-3 Eligibility. At the time the Registration Statement was originally
declared effective and at the time the Company’s Annual Report on Form 10-KSB
for the year ended December 31, 2006 (the “Annual Report”) was filed with the
Commission, the Company met the then applicable requirements for use of Form S-3
under the Securities Act. The Company does not meet the requirements for use of
Form S-3 under the Securities Act specified in Conduct Rule 2710(b)(7)(C)(i) of
the National Association of Securities Dealers Inc. (the “NASD”).
 
(z)    Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the time the Registration Statement and
any amendments thereto become effective and at the Closing Date will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
 
(z)  NASD Matters. All of the information provided to the Placement Agents or to
counsel for the Placement Agents by the Company, its officers and directors and
the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with letters, filings or other
supplemental information provided to the NASD pursuant to NASD Conduct Rule 2710
or 2720 is true, complete and correct.
 
(aa)  Parties to Lock-Up Agreements. Each of the Company’s directors and
executive officers listed in Exhibit D has executed and delivered to Jefferies a
lock-up agreement in the form of Exhibit E hereto. Exhibit D hereto contains a
true, complete and correct list of all directors and executive officers of the
Company. If any additional persons shall become directors or executive officers
of the Company prior to the end of the Company Lock-up Period (as defined
below), the Company shall cause each such person, prior to or contemporaneously
with their appointment or election as a director or executive officer of the
Company, to execute and deliver to Jefferies an agreement in the form attached
hereto as Exhibit E.
 
13

--------------------------------------------------------------------------------


(bb)  Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Registration Statement and each Applicable
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources.
 
(cc)  Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established. The
Company is not aware of (i) any significant deficiencies or material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal control over financial reporting. The
Company is not aware of any change in its internal control over financial
reporting that has occurred during its most recent fiscal quarter that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
(dd)  ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are, to the
Company’s knowledge, in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company or a subsidiary, any member of any
group of organizations described in Sections 414(b),(c),(m) or (o) of the
Internal Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member. No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No “employee benefit plan” established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such “employee benefit
plan” were terminated, would have any “amount of unfunded benefit liabilities”
(as defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
(i) Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.
 
14

--------------------------------------------------------------------------------


(ee)  Brokers. Except for the commissions payable to the Placement Agents as
described in the Time of Sale Prospectus and the Prospectus, there is no broker,
finder or other party that is entitled to receive from the Company any brokerage
or finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement and the Subscription Agreements, except for sales
to parties on the Schedule B described in Section 1(e) above
 
(ff)  Compliance with Cuba Act. The Company has complied with, and is and will
be in compliance with, the provisions of that certain Florida act relating to
disclosure of doing business with Cuba, codified as Section 517.075 of the
Florida statutes, and the rules and regulations thereunder (collectively, the
“Cuba Act”) or is exempt therefrom.
 
(gg)  Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that has resulted or would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company and its
subsidiaries and, to the knowledge of the Company, the Company’s affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
 
15

--------------------------------------------------------------------------------


Any certificate signed by or on behalf of the Company and delivered to the
Placement Agents or to counsel for the Placement Agents shall be deemed to be a
representation and warranty by the Company to the Placement Agents and the
Purchasers as to the matters covered thereby.
 
The Company acknowledges that the Placement Agents and, for purposes of the
opinions to be delivered pursuant to Section 6 hereof, counsel to the Company
and counsel to the Placement Agents, will rely upon the accuracy and
truthfulness of the foregoing representations (and to the extent deemed
necessary by counsel to the Company, certificates of officers of the Company and
its subsidiaries) and hereby consents to such reliance.
 
Section 3.   The Closing.
 
The time and date of closing and delivery of the documents required to be
delivered to the Placement Agents and the Purchasers pursuant to Sections 4 and
6 hereof shall be at 10:00 A.M., New York time, on August 17, 2007 (the “Closing
Date”) at the office of Becker & Poliakoff, P.A., 45 Broadway 11th Floor New
York, NY 10006.
 
Section 4.   Additional Covenants of the Company.
 
The Company further covenants and agrees with each Placement Agent and the
Purchasers as follows:
 
(a)  Delivery of Registration Statement, Time of Sale Prospectus and Prospectus.
The Company shall furnish to you, without charge, three signed copies of the
Registration Statement, any amendments thereto and any Rule 462(b) Registration
Statement (including exhibits thereto) and shall furnish to you in New York
City, without charge, prior to 10:00 a.m. New York City time on the business day
next succeeding the date of this Agreement and during the period mentioned in
Section 4(e) or 4(f) below, as many copies of the Time of Sale Prospectus, the
Prospectus and any supplements and amendments thereto or to the Registration
Statement as you may reasonably request.
 
(b)  Placement Agents’ Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement (including any registration
statement filed under Rule 462(b) under the Securities Act), any preliminary
prospectus, the Time of Sale Prospectus or the Prospectus including any
amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Placement Agents for review, a
reasonable amount of time prior to the proposed time of filing or use thereof, a
copy of each such proposed amendment or supplement, and the Company shall not
file or use any such proposed amendment or supplement without the
Representative’s consent, and to file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule.
 
16

--------------------------------------------------------------------------------


(c)  Free Writing Prospectuses. The Company shall not use any free writing
prospectuses.
 
(d)  Amendments and Supplements to Time of Sale Prospectus. If the Time of Sale
Prospectus is being used to solicit offers to buy the Units at a time when the
Prospectus is not yet available to prospective purchasers and any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus so that the Time of Sale Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading, or if
any event shall occur or condition exist as a result of which the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement, or if, in the opinion of counsel for the Placement Agents, it is
necessary to amend or supplement the Time of Sale Prospectus to comply with
applicable law, including the Securities Act, the Company shall (subject to
Sections 4(b) and (c)) forthwith prepare, file with the Commission and furnish,
at its own expense, to the Placement Agents and to any dealer upon request,
either amendments or supplements to the Time of Sale Prospectus so that the
statements in the Time of Sale Prospectus as so amended or supplemented will not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when delivered to a prospective purchaser, not misleading or so
that the Time of Sale Prospectus, as amended or supplemented, will no longer
conflict with the Registration Statement, or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act.
 
(e)  Securities Act Compliance. After the date of this Agreement until the
Closing Date, the Company shall promptly advise the Placement Agents in writing
(i) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission, (ii) of the time and date of any
filing of any post-effective amendment to the Registration Statement, any Rule
462(b) Registration Statement or any amendment or supplement to any Preliminary
Prospectus, the Time of Sale Prospectus or the Prospectus, (iii) of the time and
date that any post-effective amendment to the Registration Statement or any Rule
462(b) Registration Statement becomes effective and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto, any Rule 462(b) Registration
Statement or any amendment or supplement to any Preliminary Prospectus, the Time
of Sale Prospectus or the Prospectus or of any order preventing or suspending
the use of any preliminary prospectus, the Time of Sale Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Shares from any securities exchange upon which they are listed
for trading or included or designated for quotation, or of the threatening or
initiation of any proceedings for any of such purposes. If the Commission shall
enter any such stop order at any time, the Company will use its best efforts to
obtain the lifting of such order at the earliest possible moment. Additionally,
the Company agrees that it shall comply with the provisions of Rule 424(b), and
Rule 430A, as applicable, under the Securities Act and will use its reasonable
efforts to confirm that any filings made by the Company under Rule 424(b) were
received in a timely manner by the Commission.
 
17

--------------------------------------------------------------------------------


(f)  Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Placement Agents or counsel for the Placement Agents
it is otherwise necessary to amend or supplement the Prospectus to comply with
applicable law, including the Securities Act, the Company agrees (subject to
Section 4(b) and 4(c)) to promptly prepare, file with the Commission and furnish
at its own expense to the Placement Agents and to dealers, amendments or
supplements to the Prospectus so that the statements in the Prospectus as so
amended or supplemented will not include an untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law including the Securities Act. Neither a
Placement Agent’s consent to, or delivery of, any such amendment or supplement
shall constitute a waiver of any of the Company’s obligations under
Sections 4(b) or (c).
 
(g)  Blue Sky Compliance. The Company shall cooperate with the Placement Agents
and counsel for the Placement Agents to qualify or register the Securities for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws of those jurisdictions designated by the Placement Agents,
shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Securities. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Placement Agents promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof at the earliest possible
moment.
 
18

--------------------------------------------------------------------------------


(h)  Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Units sold by it in the manner described under the caption “Use of Proceeds”
in the Prospectus.
 
(i)  Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Shares.
 
(j)  Earnings Statement. As soon as practicable, but in any event no later than
twelve months after the date of this Agreement, the Company will make generally
available to its security holders and to the Placement Agents an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of Section 11(a)
of the Securities Act and the rules and regulations of the Commission
thereunder.
 
(k)  Periodic Reporting Obligations. The Company shall file, on a timely basis,
with the Commission all reports and documents required to be filed under the
Exchange Act.
 
(l)  Company to Provide Copy of the Prospectus in Form That May be Downloaded
from the Internet. The Company shall cause to be prepared and delivered, at its
expense, within one business day from the effective date of this Agreement, to
Jefferies an “electronic Prospectus” to be used by the Placement Agents in
connection with the offering and sale of the Shares. As used herein, the term
“electronic Prospectus” means a form of Time of Sale Prospectus, and any
amendment or supplement thereto, that meets each of the following conditions:
(i) it shall be encoded in an electronic format, satisfactory to Jefferies, that
may be transmitted electronically by Jefferies and the other Placement Agents to
offerees and purchasers of the Shares; (ii) it shall disclose the same
information as the paper Time of Sale Prospectus, except to the extent that
graphic and image material cannot be disseminated electronically, in which case
such graphic and image material shall be replaced in the electronic Prospectus
with a fair and accurate narrative description or tabular representation of such
material, as appropriate; and (iii) it shall be in or convertible into a paper
format or an electronic format, satisfactory to Jefferies, that will allow
investors to store and have continuously ready access to the Time of Sale
Prospectus at any future time, without charge to investors (other than any fee
charged for subscription to the Internet as a whole and for on-line time). The
Company hereby confirms that it has included or will include in the Prospectus
filed pursuant to EDGAR or otherwise with the Commission and in the Registration
Statement at the time it was declared effective an undertaking that, upon
receipt of a request by an investor or his or her Placement Agent, the Company
shall transmit or cause to be transmitted promptly, without charge, a paper copy
of the Time of Sale Prospectus.
 
19

--------------------------------------------------------------------------------


(m)  Agreement Not to Offer or Sell Additional Shares. During the period
commencing on and including the date hereof and ending on and including the 90th
day following the date of the Prospectus (as the same may be extended as
described below, the “Lock-up Period”), the Company will not, without the prior
written consent of the Representative (which consent may be withheld at the sole
discretion of the Representative), directly or indirectly, sell (including,
without limitation, any short sale), offer, contract or grant any option to
sell, pledge, transfer or establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of or
transfer, or announce the offering of, or file any registration statement under
the Securities Act in respect of, any Shares, options, rights or warrants to
acquire Shares or securities exchangeable or exercisable for or convertible into
Shares (other than as contemplated by this Agreement with respect to the Shares)
or publicly announce the intention to do any of the foregoing; provided,
however, that the Company may (i) issue Shares or options to purchase Shares, or
issue Shares upon exercise of options, pursuant to any stock option, stock bonus
or other stock plan or arrangement described in each Applicable Prospectus, (ii)
issue securities upon exercise or conversion of any of the Company’s outstanding
securities, (iii) issue Shares or securities exercisable for Shares to lenders
of the Company, (iv) file a registration statement on Form S-8 relating to
employee benefit plans and (v) file post-effective amendments to registration
statement (File No. 333-138729) for the purpose of complying with that certain
registration rights agreement entered into in connection therewith.
Notwithstanding the foregoing, if (i) during the last 17 days of the Lock-up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs or (ii) prior to the expiration of the
Lock-up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-up Period, then
in each case the Lock-up Period will be extended until the expiration of the
18-day period beginning on the date of the issuance of the earnings release or
the occurrence of the material news or material event, as applicable, unless
Jefferies waives, in writing, such extension (which waiver may be withheld at
the sole discretion of Jefferies), except that such extension will not apply if,
(i) within three business days prior to the 15th calendar day before the last
day of the Lock-up Period, the Company delivers a certificate, signed by the
Chief Financial Officer or Chief Executive Officer of the Company, certifying on
behalf of the Company that (i) the Shares are “actively traded securities” (as
defined in Regulation M), (ii) the Company meets the applicable requirements of
paragraph (a)(1) of Rule 139 under the Securities Act in the manner contemplated
by NASD Conduct Rule 2711(f)(4), and (iii) the provisions of NASD Conduct
Rule 2711(f)(4) are not applicable to any research reports relating to the
Company published or distributed by any of the Placement Agents during the 15
days before or after the last day of the Lock-up Period (before giving effect to
such extension). The Company will provide the Placement Agents with prior notice
of any such announcement that gives rise to an extension of the Lock-up Period.
 
20

--------------------------------------------------------------------------------


(n)  Investment Limitation. The Company shall not invest, or otherwise use the
proceeds received by the Company from its sale of the Shares in such a manner as
would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.
 
(o)  No Stabilization or Manipulation; Compliance with Regulation M. The Company
will not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Shares or any other reference security, whether to facilitate the
sale or resale of the Shares or otherwise, and the Company will, and shall cause
each of its affiliates to, comply with all applicable provisions of Regulation
M. If the limitations of Rule 102 of Regulation M (“Rule 102”) do not apply with
respect to the Shares or any other reference security pursuant to any exception
set forth in Section (d) of Rule 102, then promptly upon notice from the
Placement Agents (or, if later, at the time stated in the notice), the Company
will, and shall cause each of its affiliates to, comply with Rule 102 as though
such exception were not available but the other provisions of Rule 102 (as
interpreted by the Commission) did apply.
 
(p)  NASD. To use its best efforts to assist the Placement Agents with any
filings with the NASD and obtaining clearance from the NASD as to the amount of
compensation allowable or payable to the Placement Agents.
 
Section 5.   Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all fees and
expenses of the registrar and transfer agent of the Securities, (iii) all
necessary issue, transfer and other stamp taxes in connection with the issuance
and sale of the Securities to the Purchasers, (iv) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors, (v) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), the Time of Sale Prospectus, the Prospectus, and each
preliminary prospectus, and all amendments and supplements thereto, and this
Agreement, (vi) all filing fees, attorneys’ fees and expenses incurred by the
Company or the Placement Agents in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the state securities or blue sky laws
and, if requested by the Placement Agents, preparing and printing a “Blue Sky
Survey” or memorandum and any supplements thereto, advising the Placement Agents
of such qualifications, registrations, determinations and exemptions, (vii) the
filing fees incident to, and the reasonable fees and expenses of counsel for the
Placement Agents in connection with, the NASD’s review, if any, and approval of
the Placement Agents’ participation in the offering and distribution of the
Units, (viii) the costs and expenses of the Company relating to investor
presentations on any “road show” undertaken in connection with the marketing of
the offering of the Units, including, without limitation, expenses associated
with the preparation or dissemination of any electronic road show, expenses
associated with the production of road show slides and graphics, fees and
expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, and travel and lodging
expenses of the Placement Agents, employees and officers of the Company and of
the Placement Agents and any such consultants and any such consultants, (ix) all
other fees, costs and expenses of the nature referred to in Item 14 of Part II
of the Registration Statement and (x) the fees, disbursements and expenses of
counsel for the Placement Agents; provided that the Company’s obligation to
reimburse the Placement Agents for their expenses under clause (x) shall not
exceed $85,000. Except as provided in this Section 5, Section 7, Section 8,
Section 9 and Section 10 hereof, the Placement Agents shall pay their own
expenses.
 
21

--------------------------------------------------------------------------------


Section 6.   Conditions of the Obligations of the Placement Agents and the
Purchasers and the Sale of the Units. The respective obligations of (i) the
several Placement Agents hereunder, and of (ii) the Purchasers under the
Subscription Agreements to purchase and pay for the Units as provided therein on
the Closing Date, shall be subject to the accuracy of the representations and
warranties on the part of the Company set forth in Section 2 hereof as of the
date hereof and as of the Closing Date as though then made, to the timely
performance by the Company of its covenants and other obligations hereunder, and
to each of the following additional conditions:
 
(a)  Accountants’ Comfort Letter. On the date hereof, the Placement Agents shall
have received from Eisner LLP, independent public or certified public
accountants for the Company, (i) a letter dated the date hereof addressed to the
Placement Agents, in form and substance satisfactory to the Placement Agents,
containing statements and information of the type ordinarily included in
accountant’s “comfort letters” to Placement Agent, delivered according to
Statement of Auditing Standards No. 72 (or any successor bulletin), with respect
to the audited and unaudited financial statements and certain financial
information contained in the Registration Statement, the Preliminary Prospectus,
Time of Sale Prospectus and the Prospectus, and (ii) confirming that they are
(A) independent public or certified public accountants as required by the
Securities Act and the Exchange Act and (B) in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X.
 
(b)  Compliance with Registration Requirements; No Stop Order; No Objection from
NASD. For the period from and after effectiveness of this Agreement and prior to
the Closing Date:
 
22

--------------------------------------------------------------------------------


(i)  the Company shall have filed the Prospectus with the Commission (including
the information previously omitted from the Registration Statement pursuant to
Rule 430B under the Securities Act) in the manner and within the time period
required by Rule 424(b) under the Securities Act;
 
(ii)  no stop order suspending the effectiveness of the Registration Statement,
any Rule 462(b) Registration Statement, or any post-effective amendment to the
Registration Statement, shall be in effect and no proceedings for such purpose
shall have been instituted or threatened by the Commission; and
 
(iii)  the NASD shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.
 
(c)  No Material Adverse Change. For the period from and after the date of this
Agreement and through and including the Closing Date, in the judgment of the
Representative there shall not have occurred any Material Adverse Change.
 
(d)  Opinion of Counsel for the Company. On the Closing Date the Placement
Agents shall have received the opinion of Becker & Poliakiff, LLP, counsel for
the Company, dated as of such Closing Date, the form of which is attached as
Exhibit C and to such further effect as counsel for the Placement Agents shall
reasonably request.
 
(e)  Opinion of Counsel for the Placement Agents. On each of the Closing Date
and each Option Closing Date the Placement Agent shall have received the opinion
of Proskauer Rose, LLP, counsel for the Placement Agents, in form and substance
satisfactory to the Placement Agents, dated as of such Closing Date.
 
(f)  Officers’ Certificate. On the Closing Date the Placement Agents shall have
received a written certificate executed by the Chief Executive Officer or
President of the Company and the Chief Financial Officer of the Company, dated
as of such Closing Date, to the effect set forth in subsections (b)(ii) and (c)
of this Section 6, and further to the effect that:
 
(i)  for the period from and including the date of this Agreement through and
including such Closing Date, there has not occurred any Material Adverse Change;
 
(ii)  the representations, warranties and covenants of the Company set forth in
Section 2 of this Agreement are true and correct with the same force and effect
as though expressly made on and as of such Closing Date; and
 
(iii)  the Company has complied with all the agreements hereunder and satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to such Closing Date.
 
(g)  Bring-down Comfort Letter. On the Closing Date the Placement Agent shall
have received from Eisner LLP, independent public or certified public
accountants for the Company, a letter dated such date, in form and substance
satisfactory to the Placement Agents, to the effect that they reaffirm the
statements made in the letter furnished by them pursuant to subsection (a) of
this Section 6, except that the specified date referred to therein for the
carrying out of procedures shall be no more than three business days prior to
the Closing Date.
 
23

--------------------------------------------------------------------------------


(h)  Lock-Up Agreement from Certain Securityholders of the Company. On or prior
to the date hereof, the Company shall have furnished to the Representative an
agreement in the form of Exhibit E hereto from the persons listed on Exhibit D
hereto, and such agreement shall be in full force and effect on the Closing
Date.
 
(i)  The Company shall have entered into Subscription Agreements with each of
the Purchasers and such agreements shall be in full force and effect.
 
(j)  The Company shall have entered into the Escrow Agreement and such agreement
shall be in full force and effect.
 
(k)  The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K including as an exhibit thereto this Agreement.
 
(l)  Additional Documents. On or before the Closing Date, the Placement Agents
and counsel for the Placement Agents shall have received such information,
documents and opinions as they may reasonably request for the purposes of
enabling them to pass upon the issuance and sale of the Units as contemplated
herein, or in order to evidence the accuracy of any of the representations and
warranties, or the satisfaction of any of the conditions or agreements, herein
contained; and all proceedings taken by the Company in connection with the
issuance and sale of the Units as contemplated herein and in connection with the
other transactions contemplated by this Agreement shall be satisfactory in form
and substance to the Placement Agents and counsel for the Placement Agents.
 
If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time on or prior to the Closing Date which
termination shall be without liability on the part of any party to any other
party, except that Section 5, Section 7, Section 8, Section 9 and Section  10
shall at all times be effective and shall survive such termination.
 
Section 7.   Reimbursement of Placement Agents’ Expenses. If this Agreement is
terminated by the Representative pursuant to Section 6, or Section 10 or if the
sale to the Purchasers of the Shares on the Closing Date is not consummated
because of any refusal, inability or failure on the part of the Company to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Placement Agents, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Placement
Agents in connection with the proposed purchase and the offering and sale of the
Units, including but not limited to fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.
 
24

--------------------------------------------------------------------------------


Section 8.   Indemnification.
 
(a)  Indemnification of the Placement Agents. The Company agrees to indemnify
and hold harmless each Placement Agent, its officers and employees, and each
person, if any, who controls any Placement Agent within the meaning of the
Securities Act or the Exchange Act against any loss, claim, damage, liability or
expense, as incurred, to which such Placement Agent or such officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act, other federal or state statutory law or regulation, or the laws or
regulations of foreign jurisdictions where Units have been offered or sold or at
common law or otherwise (including in settlement of any litigation), insofar as
such loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430A under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Time of Sale Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; or (iii)
any act or failure to act or any alleged act or failure to act by any Placement
Agent in connection with, or relating in any manner to, the Units or the
offering contemplated hereby, and which is included as part of or referred to in
any loss, claim, damage, liability or action arising out of or based upon any
matter covered by clause (i) or (ii) above, provided that the Company shall not
be liable under this clause (iii) to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability or action resulted directly from any such acts or failures to
act undertaken or omitted to be taken by such Placement Agent through its bad
faith or willful misconduct, and to reimburse each Placement Agent and each such
officer, employee and controlling person for any and all expenses (including the
fees and disbursements of counsel chosen by the Representative) as such expenses
are reasonably incurred by such Placement Agent or such officer, employee or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agents expressly for use in the Registration Statement, any preliminary
prospectus, the Time of Sale Prospectus or the Prospectus (or any amendment or
supplement thereto), it being understood and agreed that the only such
information furnished by the Placement Agents to the Company consists of the
information described in subsection (b) below. The indemnity agreement set forth
in this Section 8(a) shall be in addition to any liabilities that the Company
may otherwise have.
 
25

--------------------------------------------------------------------------------


(b)  Indemnification of the Company, its Directors and Officers. Each Placement
Agent agrees, severally and not jointly, to indemnify and hold harmless the
Company, each of its directors, each of its officers who signed the Registration
Statement and each person, if any, who controls the Company within the meaning
of the Securities Act or the Exchange Act, against any loss, claim, damage,
liability or expense, as incurred, to which the Company, or any such director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Placement Agent ),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, any preliminary prospectus the Time of Sale Prospectus
or the Prospectus (or such amendment or supplement thereto), or arises out of or
is based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, such preliminary prospectus, the Time of Sale
Prospectus, the Prospectus (or such amendment or supplement thereto), in
reliance upon and in conformity with written information furnished to the
Company by such Placement Agent expressly for use therein; and to reimburse the
Company, or any such director, officer or controlling person for any legal and
other expense reasonably incurred by the Company, or any such director, officer
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided that no Placement Agent shall be required to pay any amount
under this Section 8(b) in excess of the total compensation received by such
Placement Agent hereunder in connection with the sale of the Units. The Company
hereby acknowledges that the only information that the Placement Agents have
furnished to the Company expressly for use in the Registration Statement, any
preliminary prospectus or the Prospectus (or any amendment or supplement
thereto) are the statements set forth in (i) the last paragraph on the front
cover page of the Prospectus Supplement concerning the terms of the offering by
the Placement Agents; and (ii) the statements concerning the Placement Agents
contained in the first paragraph under the heading “Plan of Distribution.” The
indemnity agreement set forth in this Section 8(b) shall be in addition to any
liabilities that each Placement Agent may otherwise have.
 
26

--------------------------------------------------------------------------------


(c)  Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the Representative (in
the case of counsel for the indemnified parties referred to in Section 8(a)
above) or by the Company (in the case of counsel for the indemnified parties
referred to in Section 8(b) above)) (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action or (iii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party,
in each of which cases the fees and expenses of counsel shall be at the expense
of the indemnifying party and shall be paid as they are incurred.
 
27

--------------------------------------------------------------------------------


(d)  Settlements. The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 8(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.
 
Section 9.   Contribution. If the indemnification provided for in Section 8 is
for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Placement
Agents, on the other hand, from the offering of the Units pursuant to this
Agreement or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Placement Agents, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Placement Agents, on the other hand, in connection with the
offering of the Units pursuant to this Agreement shall be deemed to be in the
same respective proportions as the total net proceeds from the offering of the
Units pursuant to this Agreement (before deducting expenses) received by the
Company, and the total fees received by the Placement Agents, in each case as
set forth on the front cover page of the Prospectus bear to the aggregate
initial public offering price of the Units as set forth on such cover. The
relative fault of the Company on the one hand, and the Placement Agents, on the
other hand, shall be determined by reference to, among other things, whether any
such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Placement Agents, on the other hand, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
 
28

--------------------------------------------------------------------------------


The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purposes of indemnification.
 
The Company and the Placement Agents agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Placement Agents were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Placement Agent shall be
required to contribute any amount in excess of the fees received by such
Placement Agent hereunder in connection with the sale of the Units. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Placement Agents’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective fees. For purposes of this Section 9, each
officer and employee of a Placement Agent and each person, if any, who controls
a Placement Agent within the meaning of the Securities Act or the Exchange Act
shall have the same rights to contribution as such Placement Agent, and each
director of the Company, each officer of the Company who signed the Registration
Statement, and each person, if any, who controls the Company with the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Company.
 
Section 10.   Termination of this Agreement. Prior to the purchase of the Units
by the Purchasers on the Closing Date this Agreement may be terminated by the
Representative by notice given to the Company if at any time (i) trading or
quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or trading in securities generally on either the
Nasdaq Stock Market or the New York Stock Exchange shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the NASD; (ii) a general
banking moratorium shall have been declared by any of federal, New York,
Delaware or California authorities; (iii) there shall have occurred any outbreak
or escalation of national or international hostilities or any crisis or
calamity, or any change in the United States or international financial markets,
or any substantial change or development involving a prospective substantial
change in United States’ or international political, financial or economic
conditions, as in the judgment of the Placement Agent is material and adverse
and makes it impracticable to market the Units in the manner and on the terms
described in the Time of Sale Prospectus or the Prospectus or to enforce
contracts for the sale of securities; (iv) in the judgment of the Representative
there shall have occurred any Material Adverse Change; (v) the Company shall
have sustained a loss by strike, fire, flood, earthquake, accident or other
calamity of such character as in the judgment of the Representative may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured or (vi)
or for any other reason permitted under this Agreement or the Subscription
Agreements. Any termination pursuant to this Section 10 shall be without
liability on the part of (a) the Company to any Placement Agent, except that the
Company shall be obligated to reimburse the expenses of the Placement Agents
pursuant to Sections 5 and 7 hereof, (b)  any Placement Agent to the Company or
(c) of any party hereto to any other party except that the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive such
termination. The Company hereby acknowledges that in the event that this
Agreement is terminated by the Placement Agents pursuant to the terms hereof,
the Subscription Agreements shall automatically terminate without any further
action on the part of the parties thereto.
 
29

--------------------------------------------------------------------------------


Section 11.   No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (a) the purchase and sale of the Units pursuant to this
Agreement, including the determination of the public offering price of the Units
is an arm’s-length commercial transaction between the Company, on the one hand,
and the several Purchasers, on the other hand, (b) in connection with the
offering contemplated hereby and the process leading to such transaction each
Placement Agent is and has been acting solely as a principal and is not the
agent or fiduciary of the Company, or its stockholders, creditors, employees or
any other party, (c) no Placement Agent has assumed or will assume an advisory
or fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Placement Agent has advised or is currently advising the Company on other
matters) and no Placement Agent has any obligation to the Company with respect
to the offering contemplated hereby except the obligations expressly set forth
in this Agreement, (d) the Placement Agents and their respective affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Company, and (e) the Placement Agents have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
 
Section 12.   Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Placement Agents
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Placement
Agent or the Company or any of its or their partners, officers or directors or
any controlling person, as the case may be, and, anything herein to the contrary
notwithstanding, will survive delivery of and payment for the Shares sold
hereunder and any termination of this Agreement.
 
Section 13.   Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:
 
If to the Placement Agent:
Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Facsimile: (212) 284-2280
Attention: General Counsel


30

--------------------------------------------------------------------------------


with a copy to:
Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Facsimile: (212) 284-2280
Attention: General Counsel


If to the Company
Lev Pharmaceuticals, Inc.
675 Third Avenue, Suite 2200
New York, New York 10017
Facsimile: (212) 682−2559
Attention: Joshua D. Schein, Ph.D., CEO


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
Section 14.   Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 8 and Section 9,
and in each case their respective successors, and no other person will have any
right or obligation hereunder.
 
Section 15.   Partial Unenforceability. The invalidity or unenforceability of
any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.
 
Section 16.   Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. Each party not located in the United States
irrevocably appoints CT Corporation System, which currently maintains a New York
City office at 111 Eighth Avenue, 13th Floor, New York, NY 10011, United States
of America, as its agent to receive service of process or other legal summons
for purposes of any such suit, action or proceeding that may be instituted in
any state or federal court in the Borough of Manhattan in the City of New York.
 
31

--------------------------------------------------------------------------------


With respect to any Related Proceeding, each party irrevocably waives, to the
fullest extent permitted by applicable law, all immunity (whether on the basis
of sovereignty or otherwise) from jurisdiction, service of process, attachment
(both before and after judgment) and execution to which it might otherwise be
entitled in the Specified Courts, and with respect to any Related Judgment, each
party waives any such immunity in the Specified Courts or any other court of
competent jurisdiction, and will not raise or claim or cause to be pleaded any
such immunity at or in respect of any such Related Proceeding or Related
Judgment, including, without limitation, any immunity pursuant to the United
States Foreign Sovereign Immunities Act of 1976, as amended.
 
Section 17.   Authority of the Representative. In connection with this
Agreement, Jefferies will act as the Representative for and on behalf of the
Placement Agents, and any action taken under this Agreement by the
Representative, will be binding on all the Placement Agents. Each of CIBC and
Morgan Joseph authorizes Jefferies to manage the Offering and to take such
action in connection therewith as Jefferies in its sole discretion deems
appropriate or desirable, consistent with the provisions of the Agreement Among
Underwriters previously entered into between Jefferies and each of CIBC and
Morgan Joseph, taking into account that the Offering will be in the form of a
best efforts placement and not a firm commitment underwriting.
 
Section 18.   General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
 
Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 and the contribution provisions of Section 9, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, any preliminary prospectus, the Time of Sale
Prospectus and the Prospectus (and any amendments and supplements thereto), as
required by the Securities Act and the Exchange Act.
 
Section 19.   Certain Definitions and Usage of Terms. When used in this
Agreement, the following terms have the following meanings: (i) “to the
Company’s knowledge” or “to the knowledge of the Company” or words of similar
import shall mean to the knowledge of any officer or director of the Company
after a reasonable investigation of such facts by such officer or director and
(ii) “received by the Company” or words of similar import shall mean received by
any of the officers or directors of the Company.
 
32

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

 
Very truly yours,
LEV PHARMACEUTICALS, INC




By: /s/ Joshua D. Schein
Name: Joshua D. Schein
Title: Chief Executive Officer





The foregoing Placement Agent Agreement is hereby confirmed and accepted by the
Placement Agents in New York, New York as of the date first above written.
 
JEFFERIES & COMPANY, INC.




By: /s/ Charles E. Mather
Name: Charles E. Mather
Title:  Managing Director


CIBC WORLD MARKETS CORP.
 
By: /s/ Sameer Vasudev
Name: Sameer Vasudev
Title:   Executive Director
 
MORGAN JOSEPH & CO. INC.
 
By: /s/ ML Malanoski
Name: ML Malanoski
Title: Executive Vice President
 




33

--------------------------------------------------------------------------------




EXHIBIT A
 


 
Form of Subscription Agreement

 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT B
 
 
Form of Warrant
 


B-1

--------------------------------------------------------------------------------




EXHIBIT C
 
Opinion of counsel for the Company to be delivered pursuant to
Section 6(d) of the Placement Agent Agreement
 
C-1

--------------------------------------------------------------------------------




EXHIBIT D


LIST OF PERSONS EXECUTING LOCK-UPS
 
 
Joshua D. Schein
Judson Cooper
Scott Eagle
Douglas Beck
Eric I. Richman
Thomas Laner



D-1

--------------------------------------------------------------------------------




EXHIBIT E
[Date]
 
Jefferies & Company, Inc.
CIBC World Markets Corp.
Morgan Joseph & Co. Inc.
 
c/o Jefferies & Company, Inc.
 
520 Madison Avenue
 
New York, New York 10022
 
RE: Lev Pharmaceuticals, Inc. (the “Company”)
 
Ladies & Gentlemen:
 
The undersigned is an owner of record or beneficially of certain shares of
common stock, par value $.01 per share, of the Company (“Shares”) or securities
convertible into or exchangeable or exercisable for Shares. The Company proposes
to carry out a public offering (the “Offering”) of Units comprised of Shares and
warrants to purchase Shares for which you will act as the Placement Agents. The
undersigned recognizes that the Offering will be of benefit to the undersigned
and will benefit the Company by, among other things, raising additional capital
for its operations. The undersigned acknowledges that the Placement Agents are
relying on the representations and agreements of the undersigned contained in
this letter agreement in carrying out the Offering and in entering into a
Placement Agent Agreement with the Company with respect to the Offering.
 
In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will cause any spouse or immediate family member of
the spouse or the undersigned living in the undersigned’s household not to),
without the prior written consent of Jefferies & Company, Inc. (which consent
may be withheld in its sole discretion), directly or indirectly, sell, offer,
contract or grant any option to sell (including without limitation any short
sale), pledge, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934, as amended,
or otherwise dispose of any Shares, options or warrants to acquire Shares, or
securities exchangeable or exercisable for or convertible into Shares currently
or hereafter owned either of record or beneficially (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended) by the undersigned (or
such spouse or family member), or publicly announce an intention to do any of
the foregoing, for a period commencing on the date hereof and continuing through
the close of trading on the date 90 days after the date of the Prospectus (as
defined in the Placement Agent Agreement relating to the Offering to which the
Company is a party) (the “Lock-up Period”); provided, that if (i) during the
last 17 days of the Lock-up Period, the Company issues an earnings release or
material news or a material event relating to the Company occurs or (ii) prior
to the expiration of the Lock-up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the Lock-up Period, then in each case the Lock-up Period will be extended until
the expiration of the 18-day period beginning on the date of the issuance of the
earnings release or the occurrence of the material news or material event, as
applicable, unless Jefferies & Company, Inc. waives, in writing, such extension,
except that such extension will not apply if, (i) within three business days
prior to the 15th calendar day before the last day of the Lock-up Period, the
Company delivers a certificate, signed by the Chief Financial Officer or Chief
Executive Officer of the Company, certifying on behalf of the Company that (i)
the Shares are “actively traded securities” (as defined in Regulation M), (ii)
the Company meets the applicable requirements of paragraph (a)(1) of Rule 139
under the Securities Act in the manner contemplated by NASD Conduct
Rule 2711(f)(4), and (iii) the provisions of NASD Conduct Rule 2711(f)(4) are
not applicable to any research reports relating to the Company published or
distributed by any of the Placement Agent during the 15 days before or after the
last day of the Lock-up Period (before giving effect to such extension);
provided, further, that the foregoing restrictions shall not apply to the
transfer of any or all of the Shares owned by the undersigned, either during is
lifetime or on death, by gift, will or intestate succession to the immediate
family of the undersigned or to a trust the beneficiaries of which are
exclusively the undersigned and/or a member or members of his immediate family;
provided, however, that in any such case, it shall be a condition to such
transfer that the transferee executes and delivers to Jefferies & Company, Inc.
an agreement stating that the transferee is receiving and holding the Shares
subject to the provisions of this letter agreement, and there shall be no
further transfer of such Shares, except in accordance with this letter
agreement. The undersigned hereby acknowledges and agrees that written notice of
any extension of the Lock-up Period pursuant to the preceding sentence will be
delivered by Jefferies & Company, Inc. to the Company and that any such notice
properly delivered will be deemed to have been given to, and received by, the
undersigned.  
 
E-1

--------------------------------------------------------------------------------


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or securities convertible into or exchangeable or exercisable
for Shares held by the undersigned except in compliance with the foregoing
restrictions.
 
With respect to the Offering only, the undersigned waives any registration
rights relating to registration under the Securities Act of any Shares owned
either of record or beneficially by the undersigned, including any rights to
receive notice of the Offering.
 
This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives and assigns of the
undersigned.
 
 
_________________________
Printed Name of Holder
 


 
By:_________________________ 
       Signature
 


_________________________
Printed Name of Person Signing
 
(and indicate capacity of person signing if
signing as custodian, trustee, or on behalf
of an entity)
 
E-2

--------------------------------------------------------------------------------





